DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,  8, 13, and 17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the other adhesion layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim and therefore this limitation renders the claim indefinite.
Claim 8 recites the limitaiton “the adhesion layer is amorphous.”  This limitation renders the claim indefinite because it contradicts to the parent claim 1 wherein it is recites hat the amorphous layer is poly-crystalline.
Claim 13 
Claim 17 recites the limitation “the polar dielectric is selected from a family of alkali, zirconate, niobate, and silicate or a mixture thereof.” This limitation renders the claim indefinite because it contradicts to the parent claim 16, wherein it is recited that adhesion layer is “the adhesion layer comprises a polar dielectric selected from a family of niobate, and silicate or a mixture thereof.”
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 13, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitaiton “the adhesion layer is amorphous.”  This limitation fail to further limit the subject matter of the parent claim 1 because it contradicts to the parent claim 1 wherein it is recites hat the amorphous layer is poly-crystalline.
Claim 13 
Claim 17 recites the limitation “the polar dielectric is selected from a family of alkali, zirconate, niobate, and silicate or a mixture thereof.” This limitation fails to futher limit the subject matter of the parent claim 16 wherein it is recited that adhesion layer is “the adhesion layer comprises a polar dielectric selected from a family of niobate, and silicate or a mixture thereof.”
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP 07273297, Machine Translation is provided) in view of Hsieh (US 5, 976, 927).
Regarding claim 1, Watanabe discloses a thin film capacitor comprising: a silicon substrate (Fig.4, numeral 41) having a layer (Fig.4, numeral 42); an adhesion layer (48) on the layer (42), wherein the adhesion layer is a polar dielectric; ([0025]) a first electrode layer (51) on the adhesion layer (48); a dielectric layer  (52) on the first electrode layer (51);  a second electrode layer  (53) on the dielectric layer (51); and connections (60/61) for the first electrode layer (51), the second electrode layer (52), or both.
Watanabe does not explicitly disclose that the layer is a silicon dioxide.
Hsieh however discloses that the layer is a silicon dioxide (column 1, lien 40).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Watanabe with Hsieh to have the silicon dioxide layer for the purpose  to use the silicon dioxide as an element isolation (Hsieh, column 1, line 40).
	Regarding claim 2, Watanabe discloses another adhesion layer (49) between the adhesion layer (48) and the first electrode layer (51) (Fig.4).
	Regarding claim 3, Watanabe discloses wherein the other adhesion layer (49) is a thin film of Ti, Ta, TiOx or TaOx ([0025]).
Regarding claim 5, Watanabe discloses wherein the adhesion layer (48) is between 50 to 500 Angstroms thick ([0025]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Hsieh as applied to claim 1 above, and further in view of Zelner (US 2016/0268048).
Regarding claim 4, Watanabe does not explicitly  disclose wherein the dielectric layer comprises: a first dielectric layer on the first electrode layer, wherein the first dielectric layer has a columnar-oriented grain structure; and a group of second dielectric layers stacked on the first dielectric layer, wherein each of the group of second dielectric layers has a randomly-oriented grain structure, wherein at least one of the group of second dielectric layers is formed from a different material from at least one other of the group of second dielectric layers.
	Zelner however discloses wherein the dielectric layer comprises: a first dielectric layer (Figs. 4, 5, numeral 312) on the first electrode layer (314), wherein the first dielectric layer has a columnar-oriented grain structure ([0013]; [0030]); and a group of second dielectric layers (313) stacked on the first dielectric layer (312), wherein each of the group of second dielectric layers has a randomly-oriented grain structure, wherein at least one of the group of second dielectric layers is formed from a different material from at least one other of the group of second dielectric layers ([0014]; [0034]).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Watanabe with Zelner to have a first dielectric layer on the first electrode layer, wherein the first dielectric layer has a columnar-oriented grain structure; and a group of second dielectric layers stacked on the first dielectric layer, wherein each of the group of second dielectric layers has a randomly-oriented grain structure, wherein at least one of the group of second dielectric layers is formed from a different material from at least one other of the group of second dielectric layers for the purpose of improving time-dependent breakdown of a dielectric layer (Zelner,  [0011]).

Allowable Subject Matter
Claims 6, 7, and 9-12, 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest that the adhesion layer is polycrystalline polar dielectric as required by claims 6, 14, and 16.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891